Citation Nr: 0114404	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  97-07 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Whether a timely notice of disagreement was filed with 
respect to a June 1994 decision that denied service 
connection for hypertension. 

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 until 
June 1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) following a May 1996 RO decision which found that 
service connection for hypertension had previously been 
denied by a June 1994 RO decision and that no timely appeal 
had been initiated.  It was also determined in May 1996 that 
new and material evidence sufficient to reopen the previously 
denied claim had not been presented.  See 38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156 
(2000).


FINDINGS OF FACT

1.  By rating decision dated in June 1994, service connection 
for hypertension was denied; a letter notifying the veteran 
of the denial, and of his appellate rights was mailed to the 
him on June 14, 1994.

2.  A notice of disagreement pertaining to the denial of 
service connection for hypertension was not received within 
one year of the June 1994 notification.  

3.  Evidence received since the June 1994 denial is not 
cumulative of previously submitted evidence; the newly 
received evidence is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.

4.  The veteran has hypertension that began during his active 
military service.



CONCLUSIONS OF LAW

1.  A notice of disagreement with the June 1994 denial of 
service connection for hypertension was not timely received.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. §§ 20.201, 
20.302 (1994).

2.  New and material evidence sufficient to reopen the claim 
of service connection for hypertension was received 
subsequent to the June 1994 denial.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).  

3.  The veteran has hypertension that is the result of 
disease incurred during active military service.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that a timely notice of disagreement was 
filed with respect to a June 1994 decision that denied 
service connection for hypertension.  He also asserts that he 
was first diagnosed with hypertension during his military 
service and was thereafter treated with anti-hypertensive 
medications.  

Applicable rules provide that appellate review of an RO 
decision is initiated by a notice of disagreement and 
completed by a substantive appeal, after a statement of the 
case is furnished.  38 U.S.C.A. § 7105(a) (West 1991 & Supp. 
2000).  An appeal consists of a timely filed notice of 
disagreement in writing, and after a statement of the case 
has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200 (2000).  A notice of disagreement is a 
written communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction.  38 C.F.R. § 20.201 (2000).  Except in the case 
of a simultaneously contested claim, a claimant, or his 
representative, must file a notice of disagreement with a 
determination by the agency of original jurisdiction within 
one year from the date that that agency mails notice of the 
determination to him.  38 C.F.R. § 20.302.  Otherwise, that 
determination becomes final.  38 C.F.R. § 20.1103.  The date 
of mailing the letter of notification of the determination 
will be presumed to be the same as the date of the letter for 
purposes of determining whether an appeal has been timely 
filed.  A notice of disagreement postmarked prior to the 
expiration of the applicable time period will be accepted as 
timely filed.  In the event that the postmark is not of 
record, the postmark date will be presumed to be five days 
prior to the date of receipt of the document by VA.  
38 C.F.R. § 20.305 (2000).

A review of the record reveals that the RO notified the 
veteran of its decision to deny service connection for 
hypertension by letter dated June 14, 1994.  A notice of 
disagreement was not received until November 1995.  The June 
1994 rating decision consequently became final when a notice 
of disagreement was not received within one year of the date 
the notice of the unfavorable determination was mailed.  See 
38 U.S.C.A. § 7105(c) (West 1991).  In a letter dated October 
31, 1995, received on November 22, 1995, the veteran 
indicated that he had earlier appealed the June 1994 denial 
in February 1995.  He stated that, when he had made an 
inquiry about the appeal, he was told there was no record of 
it. 

The Board observes in this instance, however, that while the 
veteran now asserts that he submitted a timely notice of 
disagreement in February 1995, the record does not support 
his assertion.  Two letters from the veteran were received 
within a year following the June 1994 denial, but neither 
included an expression of disagreement with the denial of 
service connection.  Additionally, there is no record of a 
report of contact suggesting that the veteran had contacted 
anyone at VA to ascertain the status of any appeal.  
Therefore, the Board finds that a notice of disagreement was 
not filed within one year of the date of notification of the 
June 1994 denial.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that it is proper for the Board to dismiss 
the appeal of a veteran who does not file a timely notice of 
disagreement prior to the expiration of the time limit for 
the filing of such a document.  See Roy v. Brown, 5 Vet. App. 
554 (1993).  The Court opined in that decision that the 
"formality" of perfecting an appeal to the Board is part of a 
clear and unambiguous statutory and regulatory scheme that 
requires the filing of both a notice of disagreement and a 
formal appeal.  Id. at 555.  The Board thus concludes that, 
based on the lack of a timely filed notice of disagreement, 
there is no appeal from the June 1994 denial.  The 1994 
denial of service connection is therefore final.  38 U.S.C.A. 
§ 7105.  

Turning to the question of whether the previously denied 
claim of service connection should be reopened, the Board 
concludes that it should.  As already noted, by a June 1994 
decision, service connection for hypertension was previously 
disallowed.  Because, for the reasons already set forth, no 
timely appeal was initiated, the denial became final.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1994).  As a result, the Board may now consider the 
veteran's claim of service connection on the merits only if 
"new and material evidence" has been presented or secured 
since the 1994 denial.  38 U.S.C.A. § 5108 (West 1991); Manio 
v. Derwinski, 1 Vet. App. 144, 145-46 (1991).  (For the 
purpose of determining whether new and material evidence has 
been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).)  

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (2000).  The Board has reviewed the 
evidence associated with the claims folder since the June 
1994 denial and concludes that new and material evidence has 
been submitted.  While evidence previously available included 
service medical records, and the veteran's self-reported 
history of having been treated since service for 
hypertension, the newly received evidence includes an 
assessment made during an October 1996 VA examination that 
the veteran experiences hypertension that was stable under 
then-current treatment.  Additionally, the veteran presented 
evidence at a February 2001 hearing that treatment was in 
fact begun for hypertension while he was on active military 
duty.  He presented two prescription bottles for viewing by 
the undersigned which clearly show that prescriptions for 
Verapamil (Calan) and Lopressor were written for the veteran 
in September 1992 and November 1992.  Since both of these are 
most commonly used for management of essential hypertension, 
and because of the borderline hypertensive readings noted 
even during service (primarily about the time that the 
medication was prescribed), the Board finds that the claim 
should be reopen.  Moreover, the Board finds that a grant of 
service connection is warranted.

Although there is evidence that the veteran's blood pressure 
readings were within normal limits following his separation 
from military service, and while the service medical records 
do not corroborate the veteran's recitation of events, the 
Board is persuaded by the evidence presented by the veteran 
in February 2001.  As noted above, the old prescription 
bottles clearly reflect treatment with anti-hypertensive 
medications beginning in September 1992, about the time that 
he had elevated blood pressure readings.  Since that time, 
blood pressure readings have not been as elevated, but the 
logical explanation for this is that the medications have 
worked.  There is evidence of record indicating that the 
veteran has indeed been on medication for control of 
hypertension since military service.  Consequently, the Board 
finds that a grant of service connection is warranted.  

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) has been enacted during the pendency of this appeal.  
The Act has clarified VA's duty to assist claimants in 
developing evidence pertinent to their claims and eliminated 
the previous requirement that a claim be well grounded before 
VA's duty to assist arises.  Additionally, certain 
notification requirements have been set out by the new law.  
Nevertheless, given that the Board's decision amounts to a 
grant of the benefit sought by the veteran on appeal, the 
Board finds that further action to comply with these new 
requirements is not necessary.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426,430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  As for 
the denial of the question of timeliness of appeal, this 
issue turns on application of the law and regulations.  
Consequently, further effort to assist the veteran would be 
of no benefit.  Id.  Moreover, the Board finds that the 
notification requirements of the Veterans Claims Assistance 
Act of 2000 were met in the statements of the case issued on 
these questions.


ORDER

A notice of disagreement with a June 1994 decision was not 
timely filed; to this extent the appeal is denied.

New and material evidence having been presented since the 
June 1994 denial, and because the evidence now supports the 
conclusion that a grant of service connection is warranted, 
service connection for hypertension is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 


